PER CURIAM.
This appeal is from an Order Denying Petitioner/Former Wife’s Motion for Attorney’s Fees for Defense of Foreclosure Actions and an Order Denying Petitioner/Former Wife’s Motion to Require Respondent/Former Husband to Pay Contempt Fine. We dismiss the portion of the appeal pertaining to the first order, as it contemplates further judicial review and is therefore outside our jurisdiction. See Scott v. Women’s Med. Gr. PA, 837 So.2d 577 (Fla. 1st DCA 2003). We affirm the second order without discussion.
DISMISSED in part and AFFIRMED in part.
THOMAS and RAY, JJ., concur. WETHERELL, J., concurs in result.